          Case 1:20-cv-09362-AJN Document 60
                                          61 Filed 08/16/21
                                                   08/20/21 Page 3
                                                                 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 STATES OF NEW YORK, CALIFORNIA,
 COLORADO, CONNECTICUT, ILLINOIS,
 MAINE, MARYLAND, MINNESOTA, NEW                             CIVIL ACTION No.: 20-cv-09362
 JERSEY, OREGON, VERMONT, and
 WASHINGTON, COMMONWEALTH OF
 MASSACHUSETTS, PEOPLE OF THE STATE
 OF MICHIGAN, DISTRICT OF COLUMBIA,
 CITY OF NEW YORK, COMMONWEALTH
 OF PENNSYLVANIA, and STATES OF
 NEVADA and NEW MEXICO,                                                          8/20/21

 Plaintiffs,

 and

 ASSOCIATION OF HOME APPLIANCE
 MANUFACTURERS, and AIR-
 CONDITIONING, HEATING &
 REFRIGERATION INSTITUTE,

 Plaintiff-Intervenors,

 v.

 JENNIFER M. GRANHOLM, as SECRETARY
 OF THE UNITED STATES DEPARTMENT OF
 ENERGY, and UNITED STATES
 DEPARTMENT OF ENERGY,

 Defendants


                 ORDER PERMITTING SUBSTITUTION OF ATTORNEY

        In accordance with the foregoing written substitution of attorney;

        IT IS HEREBY ORDERED that, pursuant to Local Rule 1.4, Neil Giovanatti (P82305),

Assistant Attorney General for the State of Michigan, is hereby substituted as counsel for




                                                 3
             Case 1:20-cv-09362-AJN Document 60
                                             61 Filed 08/16/21
                                                      08/20/21 Page 4
                                                                    2 of 4




Elizabeth R. Husa (P73907), representing the People of the State of Michigan in the above cause

of action.


IT SO ORDERED:

 August 18, 2021
___________



                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               4
          Case 1:20-cv-09362-AJN Document 60
                                          61 Filed 08/16/21
                                                   08/20/21 Page 1
                                                                 3 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 STATES OF NEW YORK, CALIFORNIA,
 COLORADO, CONNECTICUT, ILLINOIS,
 MAINE, MARYLAND, MINNESOTA, NEW                            CIVIL ACTION No.: 20-cv-09362
 JERSEY, OREGON, VERMONT, and
 WASHINGTON, COMMONWEALTH OF
 MASSACHUSETTS, PEOPLE OF THE STATE
 OF MICHIGAN, DISTRICT OF COLUMBIA,
 CITY OF NEW YORK, COMMONWEALTH
 OF PENNSYLVANIA, and STATES OF
 NEVADA and NEW MEXICO,                                  SUBSTITUTION OF ATTORNEY
                                                         AND ORDER PERMITTING
 Plaintiffs,                                             SUBSTITUTION OF ATTORNEY

 and

 ASSOCIATION OF HOME APPLIANCE
 MANUFACTURERS, and AIR-
 CONDITIONING, HEATING &
 REFRIGERATION INSTITUTE,

 Plaintiff-Intervenors,

 v.

 JENNIFER M. GRANHOLM, as SECRETARY
 OF THE UNITED STATES DEPARTMENT OF
 ENERGY, and UNITED STATES
 DEPARTMENT OF ENERGY,

 Defendants


                              SUBSTITUTION OF ATTORNEY

        TO:    CLERK OF THE COURT

        PLEASE TAKE NOTICE that Neil Giovanatti (P82305), Assistant Attorney General for

the State of Michigan, has this day been substituted in this above captioned action in place and

stead of Elizabeth R. Husa (P73907), as attorney for the People of the State of Michigan. I also



                                                1
         Case 1:20-cv-09362-AJN Document 60
                                         61 Filed 08/16/21
                                                  08/20/21 Page 2
                                                                4 of 4




request withdrawal of Elizabeth R. Husa (P73907), who is no longer an Assistant Attorney

General for the State of Michigan, from this case.

                                                     Respectfully submitted,

                                                     Dana Nessel
                                                     Attorney General

                                                     /s/ Neil Giovanatti
                                                     Neil Giovanatti (P82305)
                                                     Assistant Attorney General
                                                     Attorney for People of the State of Michigan
                                                     Michigan Department of Attorney General
                                                     Health, Education, & Family Services
                                                     Division
                                                     P. O. Box 30758
                                                     Lansing MI 48909
                                                     (517) 335-7603
                                                     giovanattin@michigan.gov
Dated: August 16, 2021




                                                2
